                       Case 4:19-cv-03074-YGR Document 285 Filed 02/12/21 Page 1 of FILED
                                                                                    2
                                                                                                        Feb 12 2021

                                                                                                      SUSANY. SOONG
                                                                                                 CLERK, U.S. DISTRICT COURT
            1                                    UNITED STATES DISTRICT COURT                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                       SAN FRANCISCO

            2                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
            3                                           OAKLAND DIVISION
            4    EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR
                             Plaintiff, Counter-defendant           Case No. 4:11-cv-06714-YGR
            5                                                       Case No. 4:19-cv-03074-YGR
                 v.
            6                                                       [PROPOSED] ORDER RE: MOTION TO
                 APPLE INC.,
                                                                    SEAL
            7                Defendant, Counter-claimant
            8
                 IN RE APPLE IPHONE ANTITRUST
            9    LITIGATION

           10    DONALD R. CAMERON, et al.,                         Hon. Thomas S. Hixson
           11                Plaintiffs
                      v.
           12
                 APPLE INC.,
           13
                                 Defendant.
           14

           15
                         Plaintiff’s January 21, 2021 motion to seal is granted. The following document will be
           16
                 partially or entirely sealed:
           17
                                      Document                                     Redacted Material
           18                                                        Page 14, lines 21–23
                  Exhibit J to Joint Discovery Letter Brief
           19                                                        Page 64, lines 16–25
                  Regarding Cue and Federighi Depositions
                                                                     Page 65, lines 1–6, 20–25
           20                                                        Page 112, lines 22–25
                                                                     Page 113
           21                                                        Page 114, lines 1–17
                                                                     Page 138, lines 22–23
           22
                                                                     Page 139, lines 1–23
           23                                                        Page 140, lines 2–25
                                                                     Page 141
           24                                                        Page 178, lines 2–15, 25
                                                                     Page 196–97
           25                                                        Page 292
                                                                     Page 293, lines 1-16, 20–25
           26
                                                                     Page 302, lines 1–10
           27                                                        Page 303, lines 4–25

           28

Gibson, Dunn &
Crutcher LLP
                     Case 4:19-cv-03074-YGR Document 285 Filed 02/12/21 Page 2 of 2


            1    Dated: ____________,
                        February 12 2021
            2

            3
                                                   THOMAS S. HIXSON
            4                                      United States Magistrate Judge

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                           2
